Filed 8/24/21
                   CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                    SECOND APPELLATE DISTRICT

                              DIVISION SIX


THE PEOPLE,                               2d Crim. No. B306749
                                        (Super. Ct. No. CR28216)
     Plaintiff and Respondent,              (Ventura County)

v.

VINCENT MEDRANO,

     Defendant and Appellant.



       Vincent Medrano appeals from an order denying his Penal
Code section 1170.95 petition for resentencing. 1 In 1991
appellant was convicted of two counts of first degree murder with
a multiple death special circumstances finding (§§ 187, 189,
190.2, subd. (a)(3)), two counts of attempted first degree murder
(§§ 664/187, 189), and one count of conspiracy to commit first
degree murder (§ 182). The jury found true allegations that a
principal in the commission of the offenses had been armed with
a firearm. (§ 12022, subd. (a)(1).) Appellant was sentenced to
prison for 50 years to life plus one year for a firearm



        1   All statutory references are to the Penal Code.
enhancement. In 1994 we affirmed the judgment in an
unpublished opinion, People v. Medrano (Jul. 26, 1994, B065832).
       Appellant was still incarcerated in 2019 when he filed his
section 1170.95 petition. We hold that section 1170.95 relief is
unavailable to a petitioner concurrently convicted of first degree
murder and conspiracy to commit first degree murder where both
convictions involve the same victim. Why? Conviction of
conspiracy to commit first degree murder shows, as a matter of
law, that the “target offense” is murder, not some other lesser
offense. Accordingly, we affirm.
                                   Facts
       The following facts are taken primarily from the factual
statement in our 1994 opinion. Appellant and Carlos Vargas
purchased a .22 caliber semi-automatic rifle. Appellant “scored”
the “tip” of the rifle’s bullets in the belief that “the scoring would
make the bullets more explosive.” As overt act #7 underlying the
conspiracy charge, the jury found that appellant, Vargas, Edward
Throop, and Joseph Scholle “discussed among themselves
committing a drive-by shooting.” Vargas drove them to Cabrillo
Village in Ventura County. “Throop held the rifle and sat in the
back seat next to appellant.” Throop pointed the rifle out the
window and fired multiple shots at a group of people attending a
baptism party. As Vargas drove away, Scholle shouted the
names of rival gangs. Two men attending the baptism party died
of gunshot wounds. Two other men were shot but survived.
                           Appellant’s Petition
       In his pre-printed section 1170.95 petition, appellant
checked boxes declaring that (1) a pleading had been filed against
him that “allowed the prosecution to proceed under a theory of
felony murder or murder under the natural and probable




                                  2
consequences doctrine,” (2) he was convicted of first degree
murder “pursuant to the felony murder rule or the natural and
probable consequences doctrine,” and (3) he “could not now be
convicted of 1st or 2nd degree murder because of changes made to
Penal Code §§ 188 and 189 [by Senate Bill 1437 (S.B. 1437)],
effective January 1, 2019.”
                               S.B. 1437
       Section 1170.95 was added to the Penal Code by S.B. 1437,
which modified the felony-murder rule and eliminated the
natural and probable consequences doctrine. “Under the felony-
murder rule as it existed prior to Senate Bill 1437, a defendant
who intended to commit a specified felony could be convicted
of murder for a killing during the felony, or attempted felony,
without further examination of his or her mental state.
[Citation.] . . . [¶] Independent of the felony-murder rule, the
natural and probable consequences doctrine rendered a
defendant liable for murder if he or she aided and abetted the
commission of a criminal act (a target offense), and a principal in
the target offense committed murder (a nontarget offense) that,
even if unintended, was a natural and probable consequence of
the target offense. [Citation.]” (People v. Lamoureux (2019) 42
Cal.App.5th 241, 247-248.)
       In S.B. 1437 the Legislature declared, “It is necessary to
amend the felony murder rule and the natural and probable
consequences doctrine, as it relates to murder, to ensure that
murder liability is not imposed on a person who is not the actual
killer, did not act with the intent to kill, or was not a major
participant in the underlying felony who acted with reckless
indifference to human life.” (Stats. 2018, ch. 1015, § 1, subd. (f).)
To achieve this goal, S.B. 1437 amended section 189, insofar as it




                                 3
pertains to the felony-murder rule, to add subdivision (e), which
provides: “A participant in the perpetration or attempted
perpetration of a felony listed in subdivision (a) in which a death
occurs is liable for murder only if one of the following is proven:
(1) The person was the actual killer. (2) The person was not the
actual killer, but, with the intent to kill, aided, abetted,
counseled, commanded, induced, solicited, requested, or assisted
the actual killer in the commission of murder in the first degree.
(3) The person was a major participant in the underlying felony
and acted with reckless indifference to human life, as described
in subdivision (d) of Section 190.2.” (Stats. 2018, ch. 1015, § 3.)
       S.B. 1437 also amended section 188 to add subdivision
(a)(3), which provides, “Except as stated in subdivision (e) of
Section 189, in order to be convicted of murder, a principal in a
crime shall act with malice aforethought. Malice shall not be
imputed to a person based solely on his or her participation in a
crime.” (Stats. 2018, ch. 1015, § 2.) The Legislature declared, “A
person’s culpability for murder must be premised upon that
person’s own actions and subjective mens rea.” (Id., § 1, subd.
(g).) “[T]he most natural reading of Senate Bill 1437’s operative
language is that it eliminates natural and probable consequences
liability for first and second degree murder.” (People v. Gentile
(2020) 10 Cal.5th 830, 849 (Gentile).)
       Section 1170.95 gives retroactive effect to the changes in
sections 188 and 189. It provides, “A person convicted of felony
murder or murder under a natural and probable consequences
theory may file a petition with the court that sentenced the
petitioner to have the petitioner’s murder conviction vacated and
to be resentenced on any remaining counts when” certain
conditions apply. (§ 1170.95, subd. (a).) One of the conditions is




                                 4
that “[t]he petitioner could not be convicted of first or second
degree murder because of changes to Section 188 or 189 made [by
S.B. 1437] effective January 1, 2019.” (Id., subd. (a)(3).) The
petition must include a declaration by the petitioner showing
that he is eligible for the relief afforded by section 1170.95. (Id.,
subd. (b)(1)(A).)
        “The court shall review the petition and determine if the
petitioner has made a prima facie showing that the petitioner
falls within the provisions of [section 1170.95]. . . . If the
petitioner makes a prima facie showing that he or she is entitled
to relief, the court shall issue an order to show cause.”
(§ 1170.95, subd. (c), italics added.) “Within 60 days after the
order to show cause has issued, the court shall hold a hearing to
determine whether to vacate the murder conviction and to recall
the sentence and resentence the petitioner . . . .” (Id., subd.
(d)(1).) “At the hearing . . . , the burden of proof shall be on the
prosecution to prove, beyond a reasonable doubt, that the
petitioner is ineligible for resentencing. . . . The prosecutor and
the petitioner may rely on the record of conviction or offer new or
additional evidence to meet their respective burdens.” (Id., subd.
(d)(3).)
                         Trial Court’s Ruling
        After issuing an order to show cause, the trial court
conducted a hearing at which the prosecutor was required to
prove beyond a reasonable doubt that appellant is ineligible for
relief. The court ruled that appellant is ineligible because he
could now be convicted of murder. It denied section 1170.95
relief.




                                  5
       Alleged Forfeiture Based on People’s Failure to Appeal
       Appellant contends, “[T]he People’s failure to appeal the
[trial court’s] Order to Show Cause forfeits the issue of whether
appellant’s conspiracy conviction bars relief under section
1170.95 as a matter of law.” As authority for the People’s right to
appeal the order to show cause, appellant cites section 1238,
subdivision (a)(5), which states that the People may appeal “[a]n
order made after judgment, affecting the substantial rights of the
people.” (Italics added.)
       The order to show cause was made after judgment, but it
did not affect the People’s substantial rights because it was a
“preliminary eligibility determination” that did not “alter[] the
judgment, its enforcement, or [appellant’s] relationship to it.”
(People v. Montellano (2019) 39 Cal.App.5th 148, 157.) Therefore,
the order to show cause was not appealable. Even if it were
appealable, the People would not be barred from arguing that
at the show-cause hearing they had proved appellant is
ineligible for resentencing because he was convicted of
conspiracy to commit first degree murder.
            Appellant’s Conspiracy Conviction Precludes
                   Relief under Section 1170.95
       Section 1170.95 applies only to persons “convicted of felony
murder or murder under a natural and probable consequences
theory.” (Id., subd. (a).) Appellant was not convicted of felony
murder. The jury was not instructed on this theory of murder.
The indictment does not charge, and the evidence does not show,
the commission of a predicate felony necessary for application of
the felony-murder rule. “A felony murder arises when a killing
occurs in the course of the commission of one of the predicate
felonies enumerated in Penal Code section 189.” (People v.



                                 6
Anderson (2006) 141 Cal.App.4th 430, 446; see Gentile, supra, 10
Cal.5th at p. 848 [felony-murder rule inapplicable because “[t]he
jury in Gentile’s case was never instructed on the felony-murder
rule, and Gentile was not charged with a predicate felony that
can serve as the basis for felony murder”].)
        The jury was instructed on the natural and probable
consequences doctrine. But appellant was not convicted of first
degree murder under this doctrine. “Under the natural and
probable consequences theory of aiding and abetting a murder, a
defendant can be found guilty of murder if he or she aids and
abets a crime (i.e., the target crime) and murder (i.e., the
nontarget crime) is a natural and probable consequence of that
target crime.” (People v. Chavez (2018) 22 Cal.App.5th 663, 683.)
Here, the target offense was first degree murder. We know this
because appellant was convicted of conspiracy to commit first
degree murder. “[A] conviction of conspiracy to commit murder
requires a finding of intent to kill.” (People v. Swain (1996) 12
Cal.4th 593, 607 (Swain).) “‘[A]ll conspiracy to commit murder is
necessarily conspiracy to commit premeditated and deliberated
first degree murder.’” (People v. Beck & Cruz (2019) 8 Cal.5th
548, 641 (Beck & Cruz).)
        During closing argument to the jury, the prosecutor said,
“I’ll be arguing to you that [appellant] clearly did harbor the
intent to kill and . . . he wanted . . . that group of people to be
shot and people killed.” By convicting appellant of conspiracy to
commit first degree murder, the jury accepted the prosecutor’s
argument.
        The jury in effect found that appellant was a direct aider
and abettor of the killings. “Liability for intentional, target
offenses is known as ‘direct’ aider and abettor liability; liability




                                 7
for unintentional, nontarget offenses is known as the ‘“‘natural
and probable consequences’ doctrine.”’” (In re Loza (2018) 27
Cal.App.5th 797, 801.) “Senate Bill 1437 does not eliminate
direct aiding and abetting liability for murder because a direct
aider and abettor to murder must possess malice aforethought.”
(Gentile, supra,10 Cal.5th at p. 848.)
      The following statement of our Supreme Court in Beck &
Cruz applies with equal weight to appellant: “Beck and Cruz
were charged with conspiracy to murder, not conspiracy to
commit a lesser crime that resulted in murder. There is thus no
possibility they were found guilty of murder on a natural and
probable consequences theory.” (Beck & Cruz, supra, 8 Cal.5th at
p. 645.)
      Appellant argues that, because of instructions given to the
jury after it had started deliberating, the jury did not necessarily
find that he had harbored an intent to kill when it convicted him
of conspiracy to commit first degree murder. The jury sent a note
to the court asking: “Does [appellant] have to have believed that
Throop meant to kill in order for [appellant] to be guilty of aid &
abet in first degree? Does natural consequence of ‘shooting’
include murder in the first degree (premeditated murder)[?]” In
reply to the jury’s question, the court instructed that, to convict
appellant of first degree murder, it need not find that he
harbored the specific intent to kill. The jury could find appellant
guilty of first degree murder if the crime was a natural and
probable consequence of the acts that he had aided and abetted. 2


      2 The court said: “The derivative criminal liability of an
aider and abettor for a perpetrator’s crime may exist even though
that crime was unintended by the aider and abettor. [¶] The
principal committing the crime and his aider and abettor need


                                 8
But in convicting appellant of first degree murder, the jury did
not rely on the natural and probable consequences doctrine
because it found him guilty of conspiracy to commit first degree
murder. According to an instruction given before the jury started
its deliberations (CALJIC No. 6.10), it could convict appellant of
conspiracy to commit first degree murder only if it found he had
acted “with the specific intent to agree to commit the public
offense of first degree murder and with the further specific intent
to commit such offense.” In view of this instruction, the
conspiracy conviction shows that the jury found appellant had
specifically intended to commit first degree murder.
       Appellant notes that the court gave CALJIC No. 6.11,
which he claims “instructed the jury that [he] . . . could be guilty
of conspiracy to commit murder under the natural and probable
consequences doctrine.” CALJIC No. 6.11 did not so instruct the
jury. As given, the instruction provided in relevant part: “A
member of a conspiracy is not only guilty of the particular crime
that to his knowledge his confederates are contemplating
committing, but is also liable for the natural and probable
consequences of any act of a co-conspirator to further the object of


not possess the same intent in order to be criminally responsible
for the committed crime. [¶] The test is whether the
perpetrator’s criminal act, on which the aider and abettor’s
derivative criminal liability is based, was a natural and probable
consequence of any criminal act that he knowingly and
intentionally aided and abetted. [¶] Whether any of the crimes
charged in the Indictment (including murder in the first degree)
or any of the lesser crimes was a natural and probable
consequence of any criminal act that was knowingly and
intentionally aided and abetted is for you the jury to decide.”




                                 9
the conspiracy, even though such act was not intended as a part
of the original plan . . . .” (Italics added.) Appellant was not
convicted of conspiracy to commit first degree murder under the
natural and probable consequences theory as set forth in CALJIC
No. 6.11. First degree murder was the object of the conspiracy,
not the natural and probable consequence of an act committed to
further the object of the conspiracy.
       Finally, appellant maintains that the jury did not
necessarily find he had the specific intent to kill because in 1991,
when he was convicted, “a defendant . . . could be convicted of
conspiracy to commit murder without an accompanying finding of
a specific intent to kill.” Appellant asserts that it was not until
the Supreme Court’s 1996 decision in Swain, supra, 12 Cal.4th
593, that “a valid conspiracy to commit murder conviction
required a specific finding of intent to kill.”
       Swain held “that a conviction of conspiracy to commit
murder requires a finding of intent to kill, and cannot be based
on a theory of implied malice.” (Swain, supra, 12 Cal.4th at p.
607.) The court disapproved People v. Alexander (1983) 140
Cal.App.3d 647, to the extent it “suggested that implied malice is
‘the most logical route’ to establishing the crime of ‘conspiracy to
commit murder in the second degree.’” (Swain, supra, at p. 602.)
       Swain did not announce a new rule of law that conspiracy
to commit murder requires an intent to kill. The court stated,
“[N]othing in [its] decision in Horn [People v. Horn (1974) 12
Cal.3d 290] suggests that conspiracy to commit murder can be
committed without intent to kill (express malice).” (Swain,
supra, 12 Cal.4th at p. 606.) In Horn, decided 17 years before
appellant’s conviction, the Supreme Court concluded, “To sustain
a conviction for conspiracy to commit a particular offense, the




                                10
prosecution must show not only that the conspirators intended to
agree but also that they intended to commit the elements of that
offense.” (Horn, supra, at p. 296; 3 see also People v. Marks (1988)
45 Cal.3d 1335, 1345 [“Conspiracy requires a dual specific intent:
‘(a) the intent to agree, or conspire, and (b) the intent to commit
the offense, which is the object of the conspiracy’”].) Therefore, at
the time of appellant’s 1991 conviction, the law as enunciated by
our Supreme Court required an intent to kill to sustain a
conviction of conspiracy to commit first degree murder.
       Irrespective of the state of the law at the time of appellant’s
conviction, the instructions given to the jury, specifically CALJIC
No. 6.10, made clear that a conviction for conspiracy to commit
first degree murder required a specific intent to commit first
degree murder. 4 Since the jury convicted appellant of conspiracy
to commit first degree murder, it did not base its conviction of the
target offense – first degree murder – on the natural and
probable consequences doctrine because that doctrine applies to
unintended, nontarget offenses. (See People v. Canizalez (2011)

      3 In People v. Cortez (1998) 18 Cal.4th 1223, 1235, 1237-
1238, Horn was disapproved to the extent it indicated “that
‘conspiracy to commit second degree murder’ is a viable offense.”
Cortez held that “all conspiracy to commit murder is necessarily
conspiracy to commit premeditated and deliberated first degree
murder.” (Id. at p. 1237.)
      4 Pursuant to CALJIC No. 6.10, the jury was instructed:
“The defendant is charged in Count 5 of the Indictment with the
crime of conspiracy to commit first degree murder. [¶] A
conspiracy is an agreement entered into between two or more
persons with the specific intent to agree to commit the public
offense of first degree murder and with the further specific intent
to commit such offense . . . .”


                                 11
197 Cal.App.4th 832, 852 [“aider and abettor culpability under
the natural and probable consequences doctrine is not premised
upon the intention of the aider and abettor to commit the
nontarget offense because the nontarget offense was not intended
at all. It imposes vicarious liability for any offense committed by
the direct perpetrator that is a natural and probable consequence
of the target offense”].)
       Appellant implies that our reasoning here is inconsistent
with our reasoning in the 1994 opinion in his prior appeal
because there “this Court . . . held that the jury was not required
to find appellant intended to kill based on law at the time and the
jury instructions provided to the jury.” No such inconsistency
exists. In the 1994 opinion we observed that, under the natural
and probable consequences doctrine, “[t]he jury was not required
to find that appellant harbored the specific intent to kill.” (People
v. Medrano, supra, slip opn. at p. 9.) Thus, “[t]he [trial] court
correctly instructed the jury that appellant may have been
criminally responsible for Throop’s crimes even though appellant
did not intend to commit the crimes.” (Id. at p. 14, fn. 5.) We did
not consider whether, by convicting appellant of conspiracy to
commit first degree murder, the jury necessarily found that he
had harbored the specific intent to kill.
                                Conclusion
       The prosecutor met his burden of proving, “beyond a
reasonable doubt, that [appellant] is ineligible for resentencing.”
(§ 1170.95, subd. (d)(3).) Appellant’s conviction of conspiracy to
commit first degree murder rendered him ineligible as a matter
of law. The conviction established that he had not been
“convicted of . . . [first degree] murder under a natural and
probable consequences theory.” (§ 1170.95, subd. (a).) He was




                                 12
convicted of first degree murder under a direct aiding and
abetting theory, i.e., he knew and shared the murderous intent of
the actual perpetrator, Throop. (Gentile, supra, 10 Cal.5th at p.
850.)
                             Disposition
      The order denying appellant’s section 1170.95 petition is
affirmed.
      CERTIFIED FOR PUBLICATION



                                               YEGAN, J.
I concur:


            GILBERT, P. J.




                               13
TANGEMAN, J., Dissenting:
        I respectfully dissent. I do not agree that the conviction for
conspiracy to commit murder automatically renders appellant
ineligible for Penal Code section 1170.95 1 relief under the
circumstances extant here. He appeals only from the order that
he is ineligible for relief as to the first degree murder convictions
(and not the conspiracy conviction).
        Appellant was not the actual killer. He was present in the
vehicle from which the actual killer sprayed bullets into a group
of people during a drive-by shooting. There was evidence at trial
that appellant wanted to fire the weapon because he was a
“better aim” and could hit the victims in the legs, suggesting he
did not share an intent to kill.
        The jury did not readily produce a verdict. It appears that
they were confused by the instructions. As acknowledged by the
majority, the jury was instructed on the first degree murder
charges under the natural and probable consequences doctrine
(i.e., that death was a natural and probable consequence of a
drive-by shooting). As to the separate count of conspiracy, the
jury was instructed that “[a] member of a conspiracy is not only
guilty of the particular crime that to his knowledge his
confederates are contemplating committing”—such as a drive-by
shooting—“but is also liable for the natural and probable
consequences of any act of a co-conspirator to further the object of
the conspiracy”—such as a killing—“even though such act was
not intended as a part of the original plan . . . .”
        Taken in context, I cannot conclude, with that certainty
advanced by the majority here, that the jury “did not rely on the
natural and probable consequences doctrine” in deciding whether

      1   Statutory references are to the Penal Code.



                                  1
appellant was guilty of first degree murder. (Maj. opn. ante, at p.
9.) The majority concludes otherwise because the jury was also
instructed that the conspiracy count required proof that
appellant acted “with the specific intent to agree to commit the
public offense of first degree murder.” The majority speculates
that the jury relied on this conspiracy instruction instead of the
other conspiracy instruction quoted above (which is based on the
natural and probable consequence doctrine).
       There is no basis, legal or factual, for the majority’s
speculation. In the face of these conflicting instructions, the jury
pointedly asked the court whether they could convict appellant of
first degree murder even if he did not share the shooter’s intent
to kill—to which the court responded affirmatively “even though
that crime [of murder] was unintended by the aider and abettor.”
Only then did the jury return a guilty verdict.
       In 1994, we affirmed appellant’s conviction for first degree
murder. Appellant claimed the trial court erred “in response to
the jury questions” when it “equated his guilt as an aider and
abettor to the guilt of the shooter.” Appellant noted that three
jurors submitted affidavits that they “changed their votes to first
degree murder after the judge ‘answered the jury’s question
regarding whether it was necessary that [appellant] know
whether [the shooter] meant to kill someone in order for
[appellant] to be liable for first degree murder.’” (People v.
Medrano (Jul. 26, 1994, B065832) [nonpub. opn.] [typed opn. at p.
7] (Medrano).) In affirming, we concluded the juror affidavits
were inadmissible, but even if they were considered the result
would not differ because “[t]he court correctly instructed the jury
that appellant may have been criminally responsible for [the
shooter’s] crimes even though appellant did not intend to commit




                                 2
the crimes” (Medrano, at p. 14, fn. 5). While a correct statement
of law then, it is an incorrect statement now, after enactment of
Senate Bill No. 1437 (2017-2018 Reg. Sess.). Now, in order to
deny relief as a matter of law as the majority does here, a pivot is
required, to conclude the jury actually found that appellant acted
with intent to kill. One is left to wonder why we spilled so much
ink in our prior opinion on a lengthy, and unnecessary, analysis
of vicarious liability law, if the jury had already found an intent
to kill.
       Unlike the majority, I conclude from these facts that it is at
least possible the jury found only that appellant participated in a
drive-by shooting, without an intent to kill. Because the trial
court did not discuss this possibility, or the reasons for its
conclusions, I would remand for further proceedings.
       CERTIFIED FOR PUBLICATION.




                                      TANGEMAN, J.




                                  3
                  Michelle M. Castillo, Judge

               Superior Court County of Ventura

                ______________________________

     Claudia Y. Bautista, Public Defender, and William Quest,
Deputy Public Defender, under appointments by the Court of
Appeal for Defendant and Appellant.

      Xavier Becerra and Rob Bonta, Attorneys General, Lance
E. Winters, Chief Assistant Attorney General, Susan Sullivan
Pithey, Assistant Attorney General, Idan Ivri and Allison H.
Chung, Deputy Attorneys General, for Plaintiff and Respondent.